'*"k'k'k'k INVOICE *'k‘lr~lr'k

FROM:

CROSS COUNTY INVESTIGATIONS,INC. INVOICE#lS-CC76032

BOX# 245715

 

 

HOllywOOd, Fl©rida 33024 April 30, 2019
Broward: (954)963-7751 Fax: (954)963-5110
TO:
FISHER BROYLES,P.A.,
221 N.HOGAN STREET SUITE 531
JACKSONVILLE, FL 32202
ATTN:WARNER,V SUSAN,ESQ.,
STATIC MEDIA LLC CASE NUMBER: l9-CV-60270-BB
(Plaintiff)
VS COURT: DISTRICT COURT
OJCOMMERCE LLC CASE ATTORNEY:WARNER,V SUSAN,ESQ.,
(Defendant)
SERVICE TO:
OJCOMMERCE LLC
11651 INTERCHANGE CIRCLE SOUTH
MIRAMAR, FL 33025
SERVICE RECORD:
Service Type: CORPORATE SUMMONS Delivery Time: 1125 AM
Delivery Date: 4/23/2019
PiCk Up COunty: BROWARD Delivery County: BROWARD
CCIS REF #lB~CC76032-185-BBSS Delivery Agent: B
Affidavit Type¢ SUMMONS/COMPLAINT Affidavit Sent: 4/30/2019
STANDARD Charges: $ 40
Addt'l Charges: $ 6
Amount Paid: $
Fuel Surcharge: $
TOTAL AMOUNT DUE THIS INVOICE: $ 46

 

IMPORTANT: IN ORDER TO INSURE PROPER CREDIT TO YOUR ACCOUNT,
PLEASE RETURN A COPY OF THIS INVOICE WITH PAYMENT.

 

Memorandum:
PRINTING

ALL UNPAID INVOICES PASTDUE 45 DAYS WILL BE CHARGED 1.5% INTREST PER MONTH

***VERIFIED RETURN OF SERVICE***

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

STATIC MEDIA LLC
(Plaintiff)
VS CASE: l9-CV_60270#BB

oJCOMMERcE LLC
(Defendant) sUMMoNs/coMPLAINT

AT THE REQUEST OF:

FISHER BROYLES,P.A.,

221 N.HOGAN STREET SUITE 531
JACKSONVILLE, FL, 32202
ATTN.WARNER,V SUSAN,ESQ.,

I, JOE MARKER received this process on 4/18/2019 at 8:00 AM
and on this day 4/23/2019 at 1125 AM to:
OJCOMMERCE LLC
11651 INTERCHANGE CIRCLE SOUTH
MIRAMAR, FL 33025

CORPORATE SERVICE was executed by serving a copy of this writ and or a
copy of Plaintiff's initial pleading to the Party named below or any
employee of Defendant‘s Corporation in the absence of any superior as
defined in the Florida Statute 48.081(3)(a)(b) when Defendant's
Corporation does not keep a registered agent present as required

by Florida Statute Section 48.091.

JEFFREY ALMONTE, SUPERVISOR
Comments:

I acknowledge that 1 have no interest in this action.
I acknowledge that 1 am a Process Server in good
standing in the jurisdiction which the Defendent was served.

Under penalty of perjury, I declare that 1 have read the forgoing
Verified Return Of Service and that the facts stated are true to the
best of my knowledge. s Nf,»f"#”“

4?
Process Server Name: JOE<MARKER ID NO.: 613

REFERENCE: CC1976032-185-BBSS AFFIDAVIT DATE: April 30, 2019

Notary not required pursuant CROSS COUNTY INVESTIGATIVE SERVICES, INC
to F.S. 92.525 P.O. BOX 245715

PEMBROKE PINES, FL. 33024

954-963-7751

Case 0:19-cV-60270-BB Document 3 Entered on FLSD Docl<et 01/31/2019 Page 1 of l

.-\O 440 {Rcv ('lor‘ll) Summuns in a (_`ivll AC[iun

UNITED STATES DISTRICT COURT

for the

Southern District of Florida

 

STATlC MED|A, LLc )
)
)
)
Plnin!ijf`(s) )
v. 19-cv-60270-BB
l ~ . _ ,; ‘
oJcolvllleRcE. LLC ) § l./lbti;£ fha grim/et log
) 4c
. . I_\V\
. , ) ,£| ',/‘i `i 30
De’fenda.'t!(s) ) ft
SUMM()NS lN A ClVlL ACTION \;~\,')~c-\r_\r"»,.»` `\_` ~ ‘\ 1 ` ‘
TO'. /Defe)rdrm!`.\‘ name and nddress) OJCOMMERCE’ LLC x '_ __ f __
c/o Registered Agent,Jacob Weiss \_\ `v.. ".& \._; \_ '*‘ ("'
11651 |nterchange Circ|e South ' "`_- " ,, '\ 1 )
Miramar,FL 33025 `\.` _. t/C\ '- " t- '

A lawsuit has been filed against you.

Within 2l days after service of this summons on you (not counting the day you received it) j or 60 days ifyou
are the United States or a United States agency, or an officer or employee ofthe United States described in Fed. R. Civ.
P. l2 (a)(Z) or (3) q you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 oi`
the Federal Rules ofCivil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attomey,

whose name and address are:
Susan V. Warner, Esq.

FISHERBROYLES, LLP
1221 Bricke|| Avenue
Suite 900

Nliarni, FL 33131

li`you fail to respond, judgment by default will be entered against you for the reliefdemanded in the complaint
You also must tile your answer or motion with the court.

 

SUMMONS
Date; Jan 311 2019 s/A!ex Rodn'guez
\.__ ' Deputv C|erk
954_ 963_ 7751 Ang@|a 5 Nob|,;_. us oism¢rcourrs

" 4- /// :E"[\(C

 

 

 

 

 

ROSSClllll lllll l lllllL'/l:

7CC136@BELLSOUTH NET y
-"l,'fr‘:) f {" ‘/`~`,L

 

 

   

 

 

 

 

 

 

       

